DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to newly found reference Wong being used in the current rejection.
Furthermore, Examiner would like to point out that during the telephone interview on January 28, 2022, the Examiner mentioned to add an entire limitation associated with “a composite image/signal” and NOT just the term “a composite image”, from one of the allowed parent cases, where the entire limitation along with other features of the claim was used as the reason for allowance(s) in the parent case(s).
Also, the well-known in the art statement applied to claim 18 is taken to be admitted prior art due to applicant’s failure to traverse Examiner’s assertion of official notice.
See the new rejection below.

Double Patenting
Claims 1-14 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,069,643. Although the 
**Applicant acknowledged the rejection and will take appropriate action upon the allowance of claims in the pending application**

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Pub 2002/0067376 to Martin (“Martin”) in view of US Patent 7,650,361 to Wong (“Wong”) and US PG Pub 2008/0115162 to Yu (“Yu”) and further in view of US PG Pub 2005/0141492 to Chan (“Chan”).
Regarding claim 1, “A method, comprising: storing, at the user premises, a plurality of media applications including at least a first media application and a second media application” reads on the method/system where a remote terminal such as STB connected via a communication network displays a plurality of applications stored on the terminal (abstract, ¶0005, ¶0026) disclosed by Martin and represented in Fig. 1.  Martin discloses (¶0067) that the applications are stored in the STB memory.

As to “wherein the represented plurality of user selectable application icons include- a first application icon…(1) represents the first media application and (2) is selectable to establish bi-directional communication, via at least one wireless network, with a first server associated with the first…service provider to stream first service provider media” Martin discloses (abstract) that the remote terminal connected via a communication network displays a plurality of applications, where (¶0026, ¶0032, ¶0033) the content/media for the associated applications are obtained from the different providers such as headend server, VOD server, PVR, DVD player, etc.; (¶0107) user input/message selecting an application is transmitted to a server device and in response the server transmits content to the requesting terminal as represented in Fig. 4B (elements 420, headend).
As to “a second application icon…(1) represents the second media application and (2) is selectable to establish bi-directional communication, via the at least one wireless network, with a second server associated with a second…service provider to stream second service provider media” Martin discloses (abstract) that the remote terminal connected via a communication 
As to “wherein the bi-directional communication is established at least in part according to a real-time streaming protocol associated with the first server or the first…service provider; and … wherein the bi-directional communication is established at least in part according to a real-time streaming protocol associated with the second server or the second…service provider” Martin discloses (¶0051) that the audio/video data are delivered in real time in the form of packetized elementary stream of audio/video data from servers/providers to the dedicated terminals; (¶0117) an interactive sports application provides event message concerning a live event broadcast on a channel in real time, where the user can tune the channel to catch the action.
Martin meets all the limitations of the claim except “displaying, via an endpoint device, a composite image depicting a plurality of user selectable application icons representing the plurality of media applications.”  However, Wong discloses (15:65-16:5; 16:50-54) that the system provides/displays other services icons combined with their content to the user where the services includes interactive traffic app, an email app, a weather app, etc. as represented in Figs. 6 and 19-26.  Therefore, it would have been obvious to one of the 
Combination of Martin and Wong meets all the limitations of the claim except “a first application icon associated with a first remote service provider…establish bi-directional communication…with the first remote service provider to stream first service provider media, and a second application icon associated with a second remote service provider…establish bi-directional communication…with the second remote service provider to stream second service provider media.”  However, Yu discloses (¶0014, ¶0019) that the IPTV system provides content over IP-based network to the device using a plurality of IPTV applications where (¶0020) the content is received from a variety of content sources such as Internet-based content providers; (¶0023) the user selects a web application to receive content where (¶0032) the request is communicated to and the content is provided from the Internet-based content server such as weather.com; (¶0024, ¶0032) user selects new program content and process is repeated as represented in Fig. 2.  Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to modify Martin and Wong’s systems by associating a plurality of applications with a plurality of remote service providers and establishing bi-directional communication to receive media from the providers as taught by Yu in order to present media in 
Combination of Martin, Wong, and Yu meets all the limitations of the claim except “dynamically adding or removing one or more of the user selectable application icons for display via the endpoint device based on subscription information.”  However, Chan discloses (¶0062) that the system adds/activates and removes/deactivates application objects based on subscriptions for such services by the subscriber and availability of services.  Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to modify Martin, Wong, and Yu’s systems by adding/removing application icon based on the subscription information as taught by Chan in order to ensure that the subscriber is receiving services that correspond to the subscriber’s agreement with the service provider (¶0062).

Regarding claim 2, “The method of claim 1, further comprising displaying, via the endpoint device, a composite image that includes the user selectable application icons selectable via a wireless remote control” Wong discloses (15:65-16:5; 16:50-54) that the system provides/displays other services icons combined with their content to the user where the services includes interactive traffic app, an email app, a weather app, etc. as represented in Figs. 6 and 19-26; (6:30-52) the remote control device is used to navigate through other services as represented in Fig. 1 (element 20).

claim 3, “The method of claim 1, further comprising generating a composite signal that provides audio substantially contemporaneously with streamed selected first service provider media and/or first service provider media” Wong discloses (2:59-3:12; 9:7-38) that upon selecting playlist app icon from the list, the user is provided with the media which includes audio portion which cooperates together with video portion.

Regarding claim 4, “The method of claim 1, further comprising generating a composite signal comprising audio and audio information associated with media displayed by the endpoint device” Wong discloses (2:59-3:12; 9:7-38) that upon selecting playlist app icon from the list, the user is provided with the media which includes audio portion which cooperates together with video portion, where (9:29-33) the textual information about the media content is also displayed as represented in Fig. 6.

Regarding claim 5, “The method of claim 1, wherein when one of a user-selectable icon is selected, causing the endpoint to display a composite image including media represented by the selected user-selectable icon” Wong discloses (15:65-16:5; 16:50-54) that the system provides/displays other services icons combined with their selected content of the service to the user where the services includes interactive traffic app, an email app, a weather app, etc. as represented in Figs. 6 and 19-26.

claim 6, “The method of claim 1, wherein the endpoint device is a television display” Martin discloses (¶0024) that the display includes a television.

Regarding claim 7, “The method of claim 1, further comprising: receiving login information from a user, wherein the login information is associated with one of the media applications; and associating the login information with subscription information for the one of the media applications” Chan discloses (¶0041, ¶0052) that the user provides user-id and password to the subscriber station.

Regarding claim 8, “The method of claim 1, wherein at least one of the user selectable application icons is a graphical icon representing video available for video streaming” Martin discloses (abstract, ¶0006, ¶0024) that the each cell of the application represents a visual object such as live video associated with the application.

Regarding claim 9, “The method of claim 1, further comprising: receiving, via the at least one wireless network, an update for the first media application; and automatically installing, at the user premises, the received update” Chan discloses (¶0062) that the device allows it to update itself automatically, where the updates involves adding, removing, changing objects/applications.

claim 10, see rejection similar to claim 1.

Regarding claim 11, “The device of claim 10, wherein the instructions, when executed by the at least one processor, cause the device to: receiving one or more inputs from a remote control; receive, via a local wireless network, the first service provider media or the second service provider media; and cause the received the first or second service provider media to be displayed on the endpoint device” Martin discloses (abstract) that the remote terminal connected via a communication network displays a plurality of applications, where (¶0026, ¶0032, ¶0033) the content/media for the associated applications are obtained from the different providers such as PVR, DVD player, etc.; (¶0107) user input/message selecting an application is transmitted to the provider/PVR and in response the provider transmits content to the requesting terminal as represented in Fig. 4B (elements 420, headend).

Regarding claim 12, “The device of claim 10, wherein the device includes a gateway” Chan discloses (¶0035) that the subscriber station includes functionality of Gateway device.

Regarding claim 13, “The device of claim 12, wherein the at least one processor is configured to execute the instructions to cause the device to: wirelessly communicate with a user media source independent from the gateway; receive media from the user media source; and display, via the endpoint device, 

Regarding claim 14, “The device of claim 10, wherein the plurality of user selectable application icons are displayed via a screen of the endpoint device” Martin discloses (abstract, ¶0024) that the remote terminal connected via a communication network displays a plurality of applications on the Television.

Regarding claim 15, “The device of claim 10, wherein the at least one processor is configured to execute the instructions to cause the device to update the one or more of user selectable application icons by adding or removing the one or more of user selectable application icons according to the subscription information” Chan discloses (¶0062) that the system adds/activates and removes/deactivates application objects based on subscriptions for such services by the subscriber and availability of services.

Claims 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin in view of Wong, Yu, and Chan as applied to claim 1 above, and further in view of US PG Pub 2005/0066063 to Grigorovitch (“Grigorovitch”).
claim 16, combination of Marting, Wong, Yu, and Chan meets all the limitations of the claim except “The method of claim 1, wherein the real-time streaming protocol associated with the first server or the first remote service provider matches the real-time streaming protocol associated with the second server or the second remote service provider.”  However, Grigorovitch discloses (¶0018) that client device is connected to multiple server devices as represented in Fig. 1, where (¶0020) bi-directional communication between the client device and the server devices occur using the Real Time Streaming Protocol (RSP) as represented in Fig. 2.  Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to modify Martin, Wong, Yu, and Chan’s systems by matching real time streaming protocol for both client/server communications as taught by Grigorovitch in order to maintain session between the client and the server through an identifier and to provide a secure and reliable connection.

Regarding claim 17, “The method of claim 1, wherein the real-time streaming protocol associated with the first server or the first remote service provider is different from the real-time streaming protocol associated with the second server or the second remote service provider” Grigorovitch discloses (¶0018) that client device is connected to multiple server devices as represented in Fig. 1, where (¶0020) bi-directional communication between the client device and the server devices occurs using the Real Time Streaming Protocol (RSP) in 

Regarding claim 18, “The method of claim 1, wherein: the real-time streaming protocol associated with the first server establishes a secure connection with the first server; and the real-time streaming protocol associated with the second server establishes a secure connection with the second server” Grigorovitch discloses (¶0020) that bi-directional communication between the client device and the server devices occur using the Real Time Streaming Protocol (RSP).  However, the examiner takes official notice that it was well known in the art at the time of the invention to establish secure connection for real-time streaming protocol.  Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention to use secure connection for RTSP to Martin, Wong, Yu, Chan, and Grigorovitch's systems would have yielded predictable result of providing a secure and reliable connection by using the appropriate authentication type.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin in view of Wong, Yu, and Chan as applied to claim 1 above, and further in view of US PG Pub 2006/0288112 to Soelberg (“Soelberg”).
Regarding claim 19, combination of Martin, Wong, Yu, and Chan meets all the limitations of the claim except “The method of claim 1, wherein: the real-time streaming protocol associated with the first service provider establishes a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425